35 F.3d 557
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff Appellee,v.Derek Marquis FLEMING, Defendant Appellant.
No. 94-6173.
United States Court of Appeals, Fourth Circuit.
Sept. 9, 1994.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Richard C. Erwin, Senior District Judge.  (CR-91-179, CA-93-584).
Derek Marquis Fleming, appellant Pro Se.
Paul Alexander Weinman, Assistant United States Attorney, Greensboro, NC, for appellee.
M.D.N.C.
AFFIRMED.
Before WIDENER, HALL, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion to recuse the district court judge and denying his Fed.R.Crim.P. 33 motion for a new trial based on newly discovered evidence.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, finding no abuse of discretion, we deny Appellant's motion to stay the appeal and affirm the district court.  United States v. Fleming, Nos.  CR-91-179;  CA-93-584 (M.D.N.C. Jan. 10, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED*



*
 Fleming's motion to dismiss the appeal without prejudice is denied also